


109 HRES 970 IH: Denouncing the practices of female genital

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 970
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Ms. Jackson-Lee of
			 Texas (for herself, Mrs. Jones of
			 Ohio, Ms. Lee,
			 Ms. Wasserman Schultz,
			 Ms. Matsui,
			 Mrs. Capps,
			 Ms. Woolsey,
			 Ms. Solis,
			 Ms. Kaptur,
			 Mr. Lantos,
			 Mr. Hastings of Florida,
			 Ms. Millender-McDonald,
			 Mrs. McCarthy,
			 Mr. Cleaver,
			 Mr. Kennedy of Rhode Island,
			 Mr. Crowley,
			 Mr. Conyers,
			 Ms. Velázquez,
			 Ms. Harman,
			 Mrs. Tauscher, and
			 Ms. McCollum of Minnesota) submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Denouncing the practices of female genital
		  mutilation, domestic violence, honor killings, acid burning,
		  dowry deaths, and other gender-based persecutions and expressing the sense of
		  the House of Representatives that participation, protection, recognition, and
		  independence of women is crucial to achieving a just, moral, and honorable
		  society.
	
	
		Whereas human rights violations have occurred on six
			 continents, have not been limited to times of war, and have been committed for
			 political gain, personal advantage, ethnic hatred, and in the name of deities
			 and fundamentalist religious zeal;
		Whereas, in many parts of the world, there is a culture of
			 violence and discrimination which denies women rights equal to those of men and
			 which legitimizes the exploitation of women for personal gratification or
			 political purposes and gain;
		Whereas the United Nations Secretary General has declared
			 that rape is a recognized tool of war;
		Whereas 200 women in Bangladesh are horribly disfigured
			 when their spurned husbands or suitors burn them with acid each year;
		Whereas in North Africa, 6,000 women are genitally
			 mutilated each day;
		Whereas more than 7,000 women in India will be killed by
			 their families and in-laws in disputes over dowries each year;
		Whereas more than 15,000 women will be sold as sexual
			 slaves in China this year;
		Whereas in the United States, a woman is raped every six
			 minutes and a woman is battered every 15 seconds;
		Whereas the Convention on the Elimination of All Forms of
			 Discrimination against Women (CEDAW), adopted in 1979 by the United Nations
			 General Assembly, defines discrimination against women as any
			 distinction, exclusion or restriction made on the basis of sex which has the
			 effect or purpose of impairing or nullifying the recognition, enjoyment or
			 exercise by women, irrespective of their marital status, on a basis of equality
			 of men and women, of human rights and fundamental freedoms in the political,
			 economic, social, cultural, civil or any other field;
		Whereas the United States has yet to ratify CEDAW;
		Whereas the intent of CEDAW is to incorporate the
			 principle of equality of men and women in their legal system, abolish all
			 discriminatory laws and adopt appropriate ones prohibiting discrimination
			 against women; to establish tribunals and other public institutions to ensure
			 the effective protection of women against discrimination; and to ensure
			 elimination of all acts of discrimination against women by persons,
			 organizations or enterprises;
		Whereas 183 countries, representing more than 90 percent
			 of the Member States of the United Nations, are signatories to CEDAW;
		Whereas women are not chattel, may not be trafficked, or
			 sold for services, and must not be denied the right to own property or the
			 right of ownership;
		Whereas women perform two-thirds of the world’s work, but
			 receive less than ten percent of the world’s income and own less than one
			 percent of the world’s assets;
		Whereas the inalienable rights to freedom of worship,
			 expression, association, and conscience, as well as the pursuit of happiness,
			 must never be threatened or brutalized by violence, oppression, slavery, or
			 manipulation;
		Whereas the leadership of women has led to social justice,
			 economic prosperity, political stability, peaceful relations, and a healthy
			 population;
		Whereas self-sufficiency, economic progress, and democracy
			 are dependent on the welfare of women and children; Now, therefore, be
			 it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)denounces the
			 barbaric practices of female genital mutilation, domestic violence,
			 honor killings, acid burning, dowry deaths, and other
			 gender-based persecutions;
				(B)demands the
			 cessation of these barbaric practices; and
				(C)condemns the
			 perpetrators of these barbaric practices; and
				(2)it is the sense of
			 the House of Representatives that—
				(A)participation,
			 protection, recognition, and independence of women is crucial to achieving a
			 just, moral, and honorable society;
				(B)regardless of
			 religion, geography, or form of government, women should not be denied equal
			 rights, which should be defended when they are abridged, challenged, or
			 violated; and
				(C)the United States
			 should renew consideration of and ratify its signature on the Convention on the
			 Elimination of All Forms of Discrimination against Women (CEDAW).
				
